Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (CLARK, US Patent No.: 7,460,148; SCHNEIDER, Pub. No.: US 2015-0372820; SINHA, Pub. No.: US 2014-0282658; KANOJIA Pub. No.: US 2012-0266201) does not teach nor suggest in detail the limitations: 
“An Unmanned Aerial Vehicle (UAV) comprising: one or more propulsion units providing lifting power; a storage medium storing a video file; and an imaging device including an imaging processor for: extracting video content and context information from the video file, the context information being associated with the video content; transmitting the video content via a first communication path; decoding the context information to generate a first context bitstream: downscaling the first context bitstream to generate a second context bitstream: encoding the second context bitstream to generate an auxiliary context bitstream: and transmitting the ”

           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record CLARK does not specifically teach a UAV containing propulsion units providing lifting power, or an imaging device processor as part of the UAV for: decoding context information to generate a first context bitstream, downscaling the first context bitstream to generate a second context bitstream, encoding the second context bitstream to generate an auxiliary context bitstream, and transmitting the auxiliary context bitstream via a second communication path separate from the first communication path as amended by the Applicant (See Abstract and paragraphs [0021-0026] for Applicant’s enabling portions of the published disclosure given priority of 5/13/16).  
CLARK only teaches an UAV with a camera that collects video and context data, parses said collected data and communicates the data to both a client and server via two communication paths.  The closest NPL YAKOVLEV, (YAKOVLEV “Distributed control and navigation system for quadrotor UAV in GPS-denied environments” 2015) discusses briefly UAV communications but is silent as to an image processor within the UAV to accomplish decoding context information to generate a first context bitstream, downscaling the first context bitstream to generate a second context bitstream, encoding the second context bitstream to generate an auxiliary context bitstream, and 
Whereby Applicant’s invention claims a UAV containing propulsion units providing lifting power, and an imaging device processor as part of the UAV for: decoding context information to generate a first context bitstream, downscaling the first context bitstream to generate a second context bitstream, encoding the second context bitstream to generate an auxiliary context bitstream, and transmitting the auxiliary context bitstream via a second communication path separate from the first communication path.
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-2, 5-6, 8-20 is allowed.
		Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481